Citation Nr: 1708534	
Decision Date: 03/20/17    Archive Date: 04/03/17

DOCKET NO.  10-36 490A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for degenerative disc disease at L2-3 and L3-4, with osteopenia and malalignment, previously characterized as arthralgia of multiple joints, rheumatoid arthritis, muscular disorder, nerve disorder, and degenerative arthritis of the spine, prior to July 21, 2010.

2.   Entitlement to an evaluation in excess of 20 percent for degenerative disc disease at L2-3 and L3-4, with osteopenia and malalignment, from July 21, 2010.

3.  Entitlement to a total disability rating based on individual employability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services



WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1964 to May 1968, and from June 1976 to July 1977.  This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The issues of entitlement to service connection for right lower extremity lumbar radiculopathy and entitlement to an increased rating for left lower extremity lumbar radiculopathy have been raised by the record at the Veteran's March 2016 hearing before the Board, but have not been adjudicated by the RO.  To the extent that the Veteran desires to file a claim for this disorder, he is advised that a complete claim on an application form prescribed by VA regulations is required.  38 C.F.R. § 3.155 (2016).  Therefore, the Board does not have jurisdiction over them, and they are referred to the RO for appropriate action.  38 C.F.R. § 19.9(b) (2016).   

The issue of entitlement to an increased evaluation for degenerative disc disease at L2-3 and L3-4, with osteopenia and malalignment, is addressed in the Remand section of the decision below.  




FINDING OF FACT

The Veteran's service-connected degenerative disc disease and posttraumatic stress disorder (PTSD) preclude him from securing or following substantially gainful employment that is consistent with his education and occupational experience.


CONCLUSION OF LAW

The criteria for entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset, the Board notes that it has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

TDIU is granted upon a showing that a veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any disabilities that are not service connected.  38 C.F.R. §§ 3.341, 4.16; see also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993); Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992).

TDIU may be assigned where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

In this case, service connection is in effect for PTSD, rated as 70 percent disabling; degenerative disc disease at L2-3 and L3-4, with osteopenia and malalignment, rated as 10 percent disabling prior to July 21, 2010, and rated as 20 percent disabling from July 21, 2010; left lower extremity lumbar radiculopathy, rated as 10 percent disabling prior to December 15, 2014, and rated as 20 percent from December 15, 2014; and chronic prostatitis, rated as 0 percent disabling.  The combined service-connected disability rating prior to July 21, 2010 was 70 percent, and is 80 percent from July 21, 2010.  Therefore, the schedular criteria for a TDIU are met during the appeal period.  38 C.F.R. § 4.16 (a).

The Veteran contends that he is unable to work due to his service-connected PTSD and back disability, and therefore, is entitled to TDIU.  The Veteran filed several VA Forms 21-8940, Veteran's Application for Increased Compensation Based on Unemployability in October 2010, October 2014, and July 2015, where he indicated that his disabilities affected full-time employment in March 2007.  He also indicated that he became too disabled to work in March 2007 and September 2008, and last worked full-time in April 2007 and September 2008.  The Veteran reported an employment history in marketing, public relations, and as a chamber director.  The Veteran also reported having completed high school and two years of college and having received training as an esthetician.  

A September 2007 VA spine examiner noted that the Veteran's usual occupation was marketing/advertising and was unemployed since May 2007.  The reason given was that the Veteran was terminated due to absenteeism from low back pain.   

Social Security Administration records from October 2008 indicate that the Veteran was found to be disabled due to a primary diagnosis of disorders of the back.  It was indicated that the disability began in June 2007.  The records include a July 2008 letter from B.B., an acupuncturist, who stated that the Veteran's low back pain made it very difficult for him to sit for an length of time or maintain any level of good concentration.  It was recommended that the Veteran continue acupuncture indefinitely and refrain from any level of stressful work or concentration.   

A November 2008 VA PTSD examiner noted that the Veteran was retired due to chronic pain, PTSD, and depression.  The Veteran had reduced reliability and productivity due to PTSD symptoms, and that irritability and anger led to leaving many jobs.  

In July 2010, a VA PTSD examiner noted that the Veteran's employability was considered to be poor as the Veteran was currently unemployed and was receiving Social Security disability.  The examiner also noted that the Veteran showed some occurrence of memory impairment.  A VA spine examiner found that the Veteran's back pain and associated left lower extremity lumbar radiculopathy caused significant effects on his occupation and decreased tolerance for standing, walking, bending, and lifting.  

An October 2010 VA spine examiner found that the Veteran's back condition resulted in increased tardiness, memory loss, decreased concentration, decreased mobility, problems with lifting and carrying, difficulty reaching, lack of stamina, weakness, fatigue, and pain.  The examiner opined that the Veteran's life and daily activities were severely affected by the frequency and severity of his pain as a result of his degenerative disc disease and radiculopathy.  He was unable to lift more than 10 pounds, unable to bend or reach frequently, unable to stand for more than 15 minutes, unable to walk for more than 1/4 block, and unable to sit for more than 30 minutes.  Because his condition required pain medication which made him tired and at times decreased his mental acuity, the Veteran had difficulty functioning intellectually at the high executive level his previous employment required.  Although the Veteran may be able to work in a sedentary occupation for short periods of time, his frequent flare-ups would make it difficult for him to maintain employment.   

A November 2010 VA PTSD examiner found that the Veteran had an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, including mild avoidance, intrusive thoughts, and arousal.  Due to the examiner's find of mild PTSD symptoms, the examiner stated that the Veteran's PTSD did not interfere in any significant way with his capacity to engage in substantially gainful employment.   

In a September 2014 statement, the Veteran stated that he was terminated from his prior job due to time off from work, not meeting deadlines, an inability to get along with employees, and an inability to perform basic duties.  He was forced to become self-employed in marketing/consulting, public relations, and advertising, but pain, lack of sleep, and psychiatric issues made him unable to work and caused him to close his business before it even got off the ground.        

A September 2014 VA PTSD examiner found diagnoses of PTSD and major depressive disorder, and that it was not possible to differentiate what symptoms were attributable to each diagnosis.  Accordingly, the Board attributes all symptoms in question to the service-connected PTSD.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); see also Mittleider v. West, 11 Vet. App. 181, 182 (1998).  The examiner indicated that the Veteran's level of occupational and social impairment consisted of deficiencies in most areas, including work, school, family relations, judgment, thinking and/or mood.  Symptoms which applied to the Veteran's diagnosis included mild memory loss, sleep impairment, disturbances of motivation and mood, and difficulty adapting to stressful circumstances, including work or a work like setting.  

The Veteran also underwent a VA spine examination in December 2014 where the examiner stated that the Veteran's back condition did impact his ability to work.  When asked to describe the impact, the examiner only indicated that the Veteran had "functional loss for all but purely sedentary activities."  

In an April 2015 letter, the Veteran's VA psychiatrist diagnosed with PTSD, major depressive disorder, and somatic symptom disorder.  Given the severity of the Veteran's symptoms and the complexity of his diagnoses, it was the opinion of psychiatrist that the Veteran was unable to work in any form of gainful employment.  

A September 2015 VA examiner opined that it was "less likely than not" that the Veteran's PTSD would pose any significant functional impairment in an employment setting.  The examiner indicated that the Veteran "may" experience mild problems with concentration.  This opinion was based on the Veteran's psychological and cognitive functioning during the examination and information obtained from records review.  

During the Veteran's March 2016 hearing before the Board, the Veteran stated that the medications he took for his back condition resulted in lack of focus.  He also stated that he experienced lack of sleep and muscle spasms that would cause him to fall.  He also indicated that his back problem would cause problems with driving to work.  The Veteran stated that his PTSD caused him to be argumentative and lose his temper.  When he last worked in 2007 as a marketing director, he was terminated because he wasn't doing his job and tried to start an advertising agency on his own but also could not do his job.  

When considering the Veteran's employment and educational background, as well as the evidence of record, the Board finds that the evidence supports a grant of a TDIU.  It is clear from the evidence that the Veteran's service-connected degenerative disc disease would not make it possible for him to obtain or sustain physical employment.  Although the Veteran completed two years of college and last worked in the marketing field, the Board finds that the Veteran's mental and physical limitations due to his service-connected PTSD and back disability also would make sedentary employment possible.  The July 2008 letter from the Veteran's acupuncturist indicated that the Veteran's low back pain made it very difficult for him to sit for an length of time or maintain any level of good concentration, and recommended that he refrain from stressful work.  The July 2010 VA spine examiner found that the Veteran's back pain and associated left lower extremity lumbar radiculopathy caused significant effects on his occupation, including decreased tolerance for standing, bending, and lifting.  The July 2010 VA PTSD examiner noted that Veteran suffered from memory impairment.  The October 2010 VA spine examiner indicated that the Veteran's pain medication caused him to have difficulty functioning intellectually at the high level that his previous employment required, and while he "may" be able to work in a sedentary occupation for short periods of time, his frequent flare-ups of back pain would make it difficult for him to maintain employment.  The September 2014 VA examiner found that the Veteran had symptoms such as sleep impairment, disturbances of motivation and mood, and difficulty adapting to stressful circumstances, including work or a work like setting.  The Veteran's VA psychiatrist found in April 2015 that the Veteran's PTSD, at least in part, made him unable to work in any form of gainful employment.  As the evidence shows that the Veteran could not maintain a job that required sitting, stress, and any form of sustained concentration, it is reasonable to conclude that the Veteran could not obtain or maintain any type of sedentary employment consistent with his education and employment background in marketing, public relations and advertising.

In addition, while not binding on the Board, the Social Security Administration's finding that the Veteran was disabled due to his back disability is also probative evidence that weighs in favor of an award of TDIU.  The Veteran has also stated that his PTSD symptoms have caused him to be argumentative and lose his temper.  His inability to get along with employees and problems with temper would impair any situation which would require interaction with others, including in the marketing/public relations field.
 
In reaching this decision, the Board acknowledges the opinions of the November 2010 and September 2015 VA examiners, which essentially found that the Veteran's PTSD did not interfere in any significant way with his capacity to maintain substantially gainful employment.  However, the November 2010 examiner based their negative opinion only on the examination findings on that day, and provided no other rationale.  The September 2015 examiner based the negative opinion on the examination that day and "information obtained from records review," but did not provide any rationale for the opinion.  As such, the Board finds that these opinions lack probative weight.

Therefore, the Board finds the evidence weighs in favor of a finding that the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected PTSD and degenerative disc disease.  Accordingly, TDIU is warranted.  38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).


ORDER

TDIU is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

The Veteran seeks an evaluation in excess of 10 percent for degenerative disc disease at L2-3 and L3-4 with osteopenia and malalignment prior to July 21, 2010, and in excess of 20 percent from July 21, 2010.  The Veteran's most recent VA examination was conducted in December 2014.  At his March 2016 hearing before the Board, the Veteran testified that the severity of his service-connected back disability had worsened since his last VA examination in December 2014.  He indicated that he was going to have to undergo a magnetic resonance image scan for his entire spine to see if he qualified as a candidate for a spinal stimulator implant.  As such, remand for additional examination is warranted.  See Snuffer v. Gober, 10 Vet. App. 400, 408 (1997) (requiring a new examination where the claimant asserts that a disability has increased in severity since the time of the last VA examination).

In addition, as the Veteran continues to receive VA treatment for his back disability, all updated VA treatment records should be obtained and associated with the claims file.

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented in the claims file by the RO.

Regardless of the Veteran's response, the RO must obtain all outstanding VA treatment records from March 2016 to the present. 

If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  Thereafter, the Veteran must be afforded an appropriate examination to determine the severity of his service-connected degenerative disc disease at L2-3 and L3-4 with osteopenia and malalignment.  The electronic claims file must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  All indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings must be reported in detail. 

The examiner must conduct full range of motion studies on clinical evaluation, in terms of degrees with a goniometer.  If there is clinical evidence of pain on motion, the examiner must indicate the specific degree of motion at which such pain begins.  The same range of motion studies must then be repeated after at least three repetitions and after any appropriate weight-bearing exertion.  This information must be derived from joint testing for pain on both active and passive motion, and in weight-bearing and nonweight-bearing.

The examiner must specifically state whether there is any favorable or unfavorable ankylosis in the thoracolumbar spine, and must also indicate the normal range of motion of the thoracolumbar spine for comparison.  The examiner must also state whether the Veteran has intervertebral disc syndrome; if so, the examiner must state whether the Veteran experiences incapacitating episodes requiring bed rest by a physician, and the frequency and total duration of such episodes over the course of the previous 12 months.

Then, after reviewing the Veteran's complaints and medical history, the examiner must render an opinion as to the extent to which the Veteran experiences functional impairments, such as weakness, excess fatigability, lack of coordination, or pain due to repeated use or flare-ups, etc.  Objective evidence of loss of functional use can include the presence or absence of muscle atrophy and/or the presence or absence of changes in the skin indicative of disuse.

The examination report must confirm that all such testing has been made and reflect the results of the testing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, the examiner must clearly explain why that is so. 

3.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the evidence of record that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the evidence of record demonstrating any notice that was sent was returned as undeliverable.

4.  After the development above has been completed, the RO must review the examination report to ensure that it is in complete compliance with the directives of this Remand.  If the report is deficient in any manner, the RO must implement corrective procedures at once.

5.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be adjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


